EXHIBIT 4.1 Form of 2010 Warrant Right toPurchase Shares ofCommon Stock,par value $0.001per share WARRANT THIS CERTIFIES THAT, for value received, or its registered assigns (the “Holder”), is entitled to purchase from Geron Corporation, a Delaware corporation (the “Company”), at any time or from time to time during the period specified in Paragraph 2 hereof, () fully paid and non-assessable shares of the Company’s common stock, par value $0.001 per share (the “Common Stock”), at a per share exercise price equal to $6.75 (the “Exercise Price”). This Warrant is being issued pursuant to that certain Securities Purchase Agreement, dated as of January 14, 2010, by and among the Company and the Buyers listed therein (the “Purchase Agreement”). The term “Warrant Shares,” as used herein, refers to the shares of Common Stock purchasable hereunder. The Warrant Shares and the Exercise Price are subject to adjustment as provided in Paragraph 4 hereof. The term “Warrants” means this Warrant and the Warrants issued to the other Buyers (as defined in the Purchase Agreement) pursuant to the Purchase Agreement. This Warrant is subject to the following terms, provisions, and conditions: 1. Manner of Exercise; Issuance of Certificates; Payment for Warrant Shares (a) Subject to the provisions hereof, this Warrant may be exercised by the Holder, in whole or in part, by the surrender of this Warrant, together with a completed exercise agreement in the form attached hereto (the “Exercise Agreement”), to the Company during normal business hours on any business day at the Company’s principal executive offices (or such other office or agency of the Company as it may designate by notice to the Holder), and upon (i) payment to the Company in cash, by certified or official bank check or by wire transfer for the account of the Company of the Exercise Price for the Warrant Shares specified in the Exercise Agreement or (ii) delivery to the Company of a written notice of an election to effect a “Cashless Exercise” (as defined in Paragraph 10(c) below) for the Warrant Shares specified in the Exercise Agreement (a “Conversion”). The Company may elect to provide that any exercise of the Warrant shall be a Conversion (a “Company-Elected Conversion”). The Company shall provide written notice of such election (a “Company Conversion Election”) by the end of the business day following the date of the receipt of the Exercise Agreement. The Warrant Shares purchased by the Holder shall be deemed to be issued to the Holder or such Holder’s designee, as the record owner of such shares, as of the close of business on the date on which this Warrant shall have been surrendered, the completed Exercise Agreement shall have been delivered, and payment shall have been made for such shares (or an election to effect a Conversion or a Company Conversion Election shall have been made) as set forth above. In the event of any exercise of the rights represented by this Warrant in accordance with and subject to the terms and conditions hereof (whether by payment of the exercise price, Conversion or Company-Elected Conversion), the Warrant Shares shall be issued and delivered to the Depository Trust Company account on the Holder’s behalf via the Deposit Withdrawal Agent Commission system (“DWAC Transfer”) within a reasonable time, not exceeding two (2) Trading Days (as defined in the Purchase Agreement) after such exercise (or, if DWAC Transfer is not available or Holder requests in writing otherwise, certificates for the Warrant Shares shall be issued, dated the date of such exercise and delivered to the Holder hereof within a reasonable time, not exceeding three (3) Trading Days after such exercise), and the Holder hereof shall be deemed for all purposes to be the Holder of the Warrant Shares so purchased as of the date of such exercise. If the Warrant Shares are issued pursuant to a Company-Elected Conversion, the number of Warrant Shares to be issued within the time period specified in the preceding sentence shall equal the number of Warrant Shares to be delivered if such Cashless Exercise was made at the Holder’s election (the “Estimated Warrant Shares”); provided, however, that within three (3) Trading Days after the number of Warrant Shares to be issued pursuant to Paragraph 10(c) is able to be calculated (i) if the number of Estimated Warrant Shares exceeds the number of Warrant Shares to be delivered pursuant to Paragraph 10(c) hereof, Holder shall return to the Company the number of Warrant Shares which exceed the number of Warrant Shares to which Holder is entitled pursuant to Paragraph 10(c); and (ii) if the Estimated Warrant Shares are less than the number of Warrant Shares to be delivered pursuant to Paragraph 10(c) hereof, the Company shall issue to Holder the number of Warrant Shares equal to the difference between the Estimated Warrant Shares and the Warrant Shares to be delivered pursuant to Paragraph 10(c). Any certificates requested shall be delivered in such denominations as may be requested by the Holder and shall be registered in the name of the Holder or such other name as shall be designated by the Holder. If this Warrant shall have been exercised only in part, then, unless this Warrant has expired, the Company shall, at its expense, at the time of delivery of such certificates, deliver to the Holder a new Warrant representing the number of shares with respect to which this Warrant shall not then have been exercised. In the event an Exercise Agreement is delivered and the Company is unable to issue the Warrant Shares, the Holder may, at its option, rescind such Exercise Agreement and such rescission will not effect the Holder’s right to an extension of the Exercise Period pursuant to Section 4.13 of the Purchase Agreement. In any event, if the Company is unable to issue the Warrant Shares via DWAC transfer (or otherwise without restrictive legend), because (i) the Securities and Exchange Commission (the “Commission”) has issued a stop order with respect to the registration statement relating to the Shares (the “Registration Statement”), (ii) the Commission otherwise has suspended or withdrawn the effectiveness of the Registration Statement, either temporarily or permanently, (iii) the Company has suspended or withdrawn the effectiveness of the Registration Statement, either temporarily or permanently, (iv) no exemption from the registration requirements is otherwise available (including, without limitation, under Section 3(a)(9) of the Act by virtue of a Conversion or Company-Elected Conversion) or (v) otherwise, the Company shall not be required to make any cash payments to the Holder in lieu of issuance of the Warrant Shares.
